Citation Nr: 1635998	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a left knee medial meniscectomy, currently assigned a 10 percent evaluation.  

2.  Entitlement to an increased evaluation for limitation of extension of the left knee, currently assigned a 20 percent evaluation.

3.  Entitlement to an increased evaluation for limitation of flexion of the left knee, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1988 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran had requested a hearing before the Board.  He was scheduled for such a hearing in January 2015; however, he did not appear for the proceeding and has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board deems his request for a hearing withdrawn.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded the case to afford the Veteran an additional VA examination of the left knee.  Subsequently, an examination was provided in July 2015.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 requires that, for purposes of increased rating claims, an examination of a joint must include range of motion testing of both the affected joint and the opposite undamaged joint in active motion, passive motion, weight bearing, and nonweight bearing positions.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The July 2015 VA examination included range of motion testing of both knees in active and passive range of motion.  However, the examination did not include range of motion testing results in weight-bearing and non-weight bearing positions.  Indeed, the examiner indicated there was pain with weight bearing, but he did not describe whether such pain resulted in functional loss or additional loss of motion.  As a result, the examination does not comply with the requirements set forth in the Correia case, and a new examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all additional health care providers who have provided treatment for his left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. The examiner should address whether there is any additional functional impairment during flare-ups.

The examiner shoulder also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage of the left knee.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

In addition, the examiner should evaluate any residual scar from his meniscectomy.  For any scar identified, he or she should provide the size and indicate whether it is painful, unstable, superficial, deep, or nonlinear. The examiner should also note any other disabling effects or functional impairment resulting from the scar.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 	
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




